Citation Nr: 1728177	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for type II diabetes mellitus.

2.  Entitlement to a disability rating in excess of 40 percent for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, increased the Veteran's disability rating for his service-connected peripheral vascular disease to 40 percent, effective March 26, 2007 (the date of the Veteran's claim for an increased rating) and continued a 20 percent disability rating for the Veteran's service-connected type II diabetes mellitus.  In May 2008, the Veteran filed a notice of disagreement (NOD) with respect to all determinations in the July 2007 rating decision.  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal in August 2009.

In a March 2013 rating decision, the RO increased the Veteran's disability rating for type II diabetes mellitus to 40 percent, effective June 26, 2012 (the date of the most recent VA examination). 

In November 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In February 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (now Office (AMO)) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMO continued to deny the claims (as reflected in an October 2014 supplemental SSOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration. 


Significantly, by rating decision dated in July 2014, the RO granted an earlier effective date for the award of a 40 percent disability rating for the Veteran's type II diabetes mellitus, specifically March 26, 2007.  Thereafter, by rating decision dated in October 2014, the RO found that there was clear and unmistakable error in the July 2014 rating decision and granted an even earlier effective date for the award of a 40 percent disability rating for the Veteran's type II diabetes mellitus, specifically February 10, 2006.

In November 2015, the Board denied a rating in excess of 40 percent for type II diabetes mellitus and remanded the remanded the claim for an increased rating for peripheral vascular disease to the AMO for further development.  The Veteran, in turn, appealed the Board's denial of an increased rating for type II diabetes mellitus to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating that portion of the Board's November 2015 decision.  

After completing the requested development pertaining to the peripheral vascular disease claim, the AOJ continued to deny that claim (as reflected in a June 2016 SSOC), and returned that matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now has been processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  At no time pertinent to the March 2007 claim for increase has the Veteran's type II diabetes mellitus been productive of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

3.  At no time pertinent to the March 2007 claim for increase has the Veteran's peripheral vascular disease been productive of claudication on walking less than 25 yards on a level grade at two miles per hour, ankle-brachial index (ABI) of 0.5 or less or ischemic limb pain at rest.

4.  The schedular criteria are adequate to rate each disability under consideration at all pertinent points.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for a rating in excess of 40 percent for peripheral vascular disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, DC 7114 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC and AMO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this case, an April 2007 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of an increased rating claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect). 

Post rating, in an April 2009 letter, the Veteran was notified of the specific rating criteria requirements to substantiate the claims for an increased ratings for diabetes mellitus and peripheral vascular disease pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).  Since providing the additional notice in April 2009, the AMC readjudicated the claims in a June 2009 SOC, February 2013 SSOC, July 2014 rating decision, October 2014 rating decision, and October 2014 SSOC. As a result of these readjudications, any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each matter herein decided.   Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  Also of record and considered in connection with claim herein decided is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is required.

As for the Veteran's November 2013 Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the November 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current symptoms of the disabilities on appeal and whether there were any outstanding medical records available.  See T. at p. 3-17.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was not prejudicial to him, inasmuch as, following the hearing, both claims were remanded for additional development.

The Board also finds that there has been substantial compliance with the Board's February 2014 and November 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) and  Dyment v. West, 13 Vet. App. 141 (1999) (holding that substantial, rather than strict, compliance with prior remand directives is required). 

In February 2014, the Board remanded the claims in order for the AOJ to obtain a retrospective medical opinion regarding the severity of the Veteran's diabetes since March 2007, obtain any outstanding VA treatment records dated since February 2013, and readjudicate the claims.  Thereafter, a retrospective opinion was obtained in April 2014, VA treatment records dated through May 2014 were obtained, and the claims were readjudicated in an October 2014 SSOC.

In November 2015, the Board remanded the peripheral vascular disease claim in order for the AOJ to obtain VA treatment records dated since May 2014, obtain a copy of the June 2012 VA examination report, afford the Veteran a contemporaneous VA examination and readjudicate the claim in an SSOC.  Thereafter, VA treatment records dated through June 2016 were obtained, a copy of the June 2012 VA examination report was obtained, the Veteran was afforded a VA examination in January 2016, and the claim was readjudicated in a June 2016 SSOC.

The Board notes  that the Veteran has been afforded adequate VA examinations in May 2007, June 2012, and April 2014, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to evaluate each disability under consideration.   Significantly, moreover, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, apart from the unavailable records noted above, that has not been obtained. The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with either matter currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied..  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, the Veteran is not prejudiced by the Board proceeding to a decision on each claim on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher  Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Diabetes Mellitus

Historically, the Veteran was granted service connection for type II diabetes mellitus in an October 2004 rating decision.  This was based on the Veteran's presumed exposure to herbicides pursuant to 38 C.F.R. § 3.309(e).  The RO assigned a 20 percent disability rating for the diabetes mellitus, effective April 26, 2003, one year prior to the Veteran's claim for service connection due to a change in 38 C.F.R. § 3.309(e).  The Veteran filed a claim for an increased rating for his diabetes mellitus on March 26, 2007.  By rating decision dated in July 2007, the RO continued the 20 percent disability rating previously assigned.  Thereafter, the Veteran perfected an appeal of this decision.  Subsequently, by rating decision dated in March 2013, the RO increased the Veteran's disability rating for type II diabetes mellitus to 40 percent effective June 26, 2012 (the date of the most recent VA examination).  Then, by rating decision dated in July 2014, the RO granted an earlier effective date for the award of a 40 percent disability rating for the Veteran's type II diabetes mellitus, specifically March 26, 2007.  Most recently, by rating decision dated in October 2014, the RO found that there was clear and unmistakable error in the July 2014 rating decision and granted an even earlier effective date for the award of a 40 percent disability rating for the Veteran's type II diabetes mellitus, specifically February 10, 2006.

The Veteran's type II diabetes mellitus has been rated as 40 percent disabling under the criteria of 38 C.F.R. § 4.119, DC 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

The rating of diabetes mellitus under DC 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119.

Initially, the Board notes that the Veteran does have compensable complications of diabetes that have already been rated separately to include peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, and peripheral vascular disease.  See Note (1) to 38 C.F.R. § 4.119, DC 7913.  Additionally, the Veteran has been awarded special monthly compensation for loss of a creative organ (erectile dysfunction), effective May 23, 2005.

Evidence relevant to the current level of severity of the Veteran's diabetes includes VA examination report dated in May 2007 and June 2012 as well as a retrospective opinion dated in April 2014.

During the May 2007 VA examination, it was noted that the Veteran was diagnosed with type II diabetes mellitus in 1996.  He was originally on oral medications only and had to begin insulin one month earlier.  It was noted that the Veteran had never been hospitalized for diabetes since his diagnosis.  The Veteran did report numbness and tingling in his fingers, more so than his feet.  He also reported four years of worsening erectile dysfunction. He denied diabetic retinopathy and had stable weight.  The Veteran reported that he did not exercise due to peripheral vascular disease.  He could walk only one block before his left calf ached, cramped, and burned. He reported a positive left lower extremity duplex.  They did not find any blockage in the right leg, and he had never had an angio gram, angioplasty, or needed lower extremity bypass.  He was also diagnosed with hypertension in 2002. Other medical problems included hyperlipidemia and orthopedic pain.  It was noted that the Veteran was unemployed from past work delivering furniture and appliances, primarily due to his orthopedic pain, which involved his shoulders, knees, and elbows.  This was much more limiting than his newer left lower extremity pain due to peripheral vascular disease.

The May 2007 VA examiner diagnosed type II diabetes mellitus and noted that there were no activity restrictions, no hypoglycemic reactions, and no ketoacidosis. It was noted that the Veteran was on a diabetic diet and that his weight had been stable.  No vision, cardiovascular, neurologic, skin, feet, bowel, or bladder findings were related to diabetes.  The examiner also noted that the Veteran's erectile dysfunction and peripheral vascular disease were likely secondary to diabetes but that hypertension was not due to diabetes or worsened by it. 

During the June 2012 VA examination it was noted that the Veteran's diabetes was managed by a restricted diet and prescribed insulin.  It was also noted that the Veteran's diabetes required regulation or activities as part of medical management. Specifically, it was noted that the Veteran was on a complex insulin regimen of multiple injections requiring monitoring of activity to prevent hypoglycemia.  The Veteran reportedly visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that he had had no episodes of ketoacidosis requiring hospitalization over the past 12 months and one episode of hypoglycemia requiring hospitalization over the past 12 months.  There was no progressive unintentional weight loss or loss of strength attributable to diabetes.  The examiner noted that the Veteran experienced diabetic peripheral neuropathy and erectile dysfunction due to his diabetes and that the Veteran's peripheral vascular disease was aggravated by his diabetes.  It was noted that the Veteran's diabetes impacted his ability to work, specifically, he could not perform work requiring exertion due to risk for hypoglycemia and impact on the related peripheral vascular disease of the left leg.

As above, in February 2014 the Board remanded the diabetes claim for a retrospective opinion regarding the severity of the Veteran's diabetes mellitus from the date the Veteran filed an increased rating claim in March 2007.  Specifically, it was requested than opinion be obtained regarding whether the Veteran's diabetes mellitus required regulation of activities any earlier than June 26, 2012.  Pursuant to the February 2014 remand, such an opinion was obtained in April 2014 by the same individual that examined the Veteran in June 2012.  Significantly, the examiner reviewed the claims file, in particular, the Veteran's hemoglobin AIC as such is the best indicator of diabetic control over a period of time and wrote that the Veteran's diabetes was very poorly controlled from 2007 until 2010.  This, according to the examiner, corresponded with the initiation of the more stringent insulin regimen and "the initiation of a more stringent insulin regimen is clearly associated with a higher risk of hypoglycemia."  The examiner noted that regulation and monitoring of activities in concert with the insulin usage and diet are required to prevent hypoglycemia and that this would cover the entire period from 2007 to the present. Therefore, based on a review of the claims file, the Veteran wrote that the Veteran's diabetes would be classified as "moderately severe" from 2007 to 2010 and "moderate" from 2010 to the present.

Also of record are VA treatment records dated through May 2014 which note similar findings as compared to the VA examination reports noted above.  A September 2011 VA outpatient treatment record noted that the Veteran followed an "unconventional insulin regimen."  Furthermore, VA treatment records show that the Veteran was experiencing hypoglycemia prior to the March 2007 claim.  Specifically, a September 2005 VA treatment record noted that the Veteran was encouraged to eat a small snack in the evening if his BG (blood glucose) level was low in order to prevent hypoglycemia in the morning.  In March 2008 it was noted that the Veteran had hypoglycemia when he did not eat.  Also, in December 2008 the Veteran reported two episodes of hypoglycemia which he prevented by drinking juice.

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that the Veteran's diabetes symptoms do not warrant in excess of 40 percent at any point since the March 2007 claim for increase.  The Veteran had required an oral hypoglycemic agent or insulin injections and requires regulation of his activities.  The Veteran has compensable complications, such as peripheral neuropathy of the bilateral upper and lower extremities, erectile dysfunction, and peripheral vascular disease, which are separately rated.  The Veteran has never required hospitalization for ketoacidosis or a hypoglycemic reaction more than once or twice per year, or visits to a diabetic care provider twice a month or more.  Therefore, the criteria for a higher, 60 percent rating are not met.  As the criteria for the next higher, 60 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  The Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  However, the criteria needed to support a higher rating for the disability under consideration require medical findings that the Veteran does not have the education, training, and expertise to provide.  See 38 C.F.R. § 3.159(a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's diabetes mellitus.  As discussed above, the persuasive evidence indicates that the Veteran's diabetes mellitus is consistent with no more than the assigned 40 percent rating.


B.  Peripheral Vascular Disease

The Veteran's peripheral vascular disease is rated 40 percent disabling throughout the appeal period under DC 7199-7114.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, arteriosclerosis obliterans under 38 C.F.R. § 4.104, Diagnostic Code 7114-to identify the basis for the rating.  See 38 C.F.R. § 4.27 (2016).  The use of "99" in this rating decision is reflective of a disability not listed in the VA's rating scheduled which is evaluated under the diagnosis code for subluxation or lateral instability of the knee.  See 38 C.F.R. §§ 4.20, 4.27 (2016).

Under DC 7114, a rating of 40 percent is assigned for claudication on walking between 25 and 100 yards on a level grade at two miles per hour; and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index (ABI) of 0.7 or less.  A rating of 60 percent is assigned for claudication on walking less than 25 yards on a level grade at two miles per hour; and, either persistent coldness of the extremity or ABI of 0.5 or less. A rating of 100 percent is assigned for ischemic limb pain at rest; and, either deep ischemic ulcers or ABI of 0.4 or less.  38 C.F.R. § 4.114, DC 7114.

Note (1) to DC 7114 states the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.

Note (2) to DC 7114 states that residuals of aortic and large arterial bypass surgery are evaluated as arteriosclerosis obliterans.

Note (3) to DC 7114 states that these ratings are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined under § 4.25, using the bilateral factor (§ 4.26) if applicable.

An October 2005 VA treatment record noted mild peripheral vascular disease and an ABI of 0.8.

On VA examination in May 200, the Veteran reported not exercising due to peripheral vascular disease.  He stated that he is only able to walk one block before his calf begins to burn and ache. 
 
The Veteran was afforded a VA examination in June 2012.  The Veteran reported pain with walking.  He was able to walk about 75 yards before experiencing claudication in the left calf.  Walking more than 75 yards causes severe pain and requires immediate rest.  Claudication on walking between 25 and 100 yards on a level grade at two miles per hour was noted.  ABI was 0.66.  Persistent coldness of the left lower extremity was noted, as was trophic changes of the extremity.  There were diminished peripheral pulses of the left lower extremity.

On VA examination in April 2016, the Veteran reported pain in the left calf on walking 110 yards.  Symptoms are relived with rest.  The examiner explained that the Veteran experiences claudication on walking more than 100 yards.  Palpable pulses bilaterally were noted.  The left lower extremity was warm with no ulcers or skin breakdown.  There was little to no hair growth in the left lower extremity.  ABI was 0.98.

VA treatment records are also of record.  These records note that the Veteran experiences pain upon walking in the left calf.  Additionally, the Veteran is noted to experience limitation of walking upon long distances due to pain.  The treatment records are largely in accord with the VA examination reports discussed above.

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that the Veteran's peripheral vascular symptoms do not warrant in excess of 40 percent at any point since the March 2007 claim for increase.  There is no evidence of record showing that the Veteran experiences claudication on walking less than 25 yards on a level grade at two miles per hour.  Indeed, VA examinations did not show claudication on walking less than 25 yards on a level grade at two miles per hour.  Moreover, there is no evidence of record showing ABI of 0.5 or less.  Therefore, the criteria for a higher, 60 percent rating are not met.  As the criteria for the next higher, 60 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  The Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau, 492 F. 3d at 1376-77; Buchanan, 451 F.3d at 1336.  However, the criteria needed to support a higher rating for the disability under consideration require medical findings that the Veteran does not have the education, training, and expertise to provide.  See 38 C.F.R. § 3.159(a)(1); see also Jones, 7 Vet. App. 134.  As such, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's peripheral vascular disease.  As discussed above, the persuasive evidence indicates that the Veteran's peripheral vascular disease is consistent with no more than the assigned 40 percent rating.

C.  Both Disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the type II diabetes mellitus or peripheral vascular disease has reflected so exceptional or so unusual a disability picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described diabetes mellitus symptomatology, to include regulation of diet and the need for constant medication, and provides for ratings higher than that assigned based on more significant functional impairment.   As regards peripheral vascular disease, the rating schedule contemplates claudication on walking and trophic changes in the Veteran's lower extremity, as well as ABI testing results.  Notably, there is no evidence or argument that the schedular criteria are inadequate to rate either disability under consideration.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, all pertinent symptoms have been considered in evaluating  each disability under consideration. Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Board further that a combined effects extra-schedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating where appropriate.  In this case, however, the Veteran has been awarded a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities; hence, there is no "gap" to be filled in by an extra-schedular rating based on multiple service-connected disorders within the meaning of Johnson.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's diabetes mellitus or peripheral vascular disease, pursuant to Hart (cited above), and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

A disability rating in excess of 40 percent for type II diabetes mellitus is denied.

A disability rating in excess of 40 percent for peripheral vascular disease is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


